198 S.W.3d 622 (2006)
David Lawrence MAYES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65552.
Missouri Court of Appeals, Western District.
July 18, 2006.
Motion for Rehearing and/or Transfer Denied August 29, 2006.
David Lawrence Mayes, Licking, MO, appellant pro se.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, P.J., and ELLIS and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 29, 2006.

Order
PER CURIAM.
David L. Mayes appeals from the denial of his motion to reopen his original Rule 29.15 hearing. Mayes' sole point on appeal is that the motion court erred in denying his motion to reopen his original post-conviction proceedings for the purpose of conducting an independent inquiry into post-conviction counsel's non-compliance with Rule 29.15(e) as required by rule, thus violating his right to due process as guaranteed by the Fourteenth Amendment to the United States Constitution and Article I, Section 10 of the Missouri Constitution, in that had the motion court conducted an inquiry into counsel's inaction, *623 Mayes would have been entitled to reopen his original Rule 29.15 proceedings.
Affirmed. Rule 84.16(b).